Exhibit 10.2a

GOLDMAN SACHS FINANCIAL MARKETS, L.P. | 1 NEW YORK PLAZA | NEW YORK, NEW YORK
10004 |TEL: (212) 902-1000

Opening Transaction

To:

National Financial Partners Corp.

787 Seventh Avenue, 11th Floor

New York, New York 10019

From:

Goldman Sachs Financial Markets, L.P.

Re:

Issuer Warrant Transaction

Ref. No:

SDB1624136080

Date:

January 17, 2007

 

 

Dear Sir(s):

 

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Goldman Sachs Financial
Markets, L.P. (“Dealer”) and National Financial Partners Corp. (“Issuer”).
Dealer is acting as principal and Goldman, Sachs & Co. (“GS&Co.”), its
affiliate, is acting as agent for Dealer and Counterparty for each Transaction
under this Master Confirmation and the related Supplemental Confirmation. Dealer
is not a member of the Securities Investor Protection Corporation. This
communication constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.

1.This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. For purposes of the Equity Definitions, each
reference herein to a Warrant shall be deemed to be a reference to a Call Option
or an Option, as context requires.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the 1992 ISDA Master Agreement as if Dealer and Issuer had executed an
agreement in such form on the date hereof (but without any Schedule except for
(i) the election of Loss and Second Method and US Dollars (“USD”) as the
Termination Currency, (ii) the replacement of the word “third” in the last line
of Section 5(a)(i) with the word “first” and (iii) the election that the “Cross
Default” provisions of Section 5(a)(vi) shall apply to Counterparty, with a
“Threshold Amount” of USD10 million).

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

 

 

 

--------------------------------------------------------------------------------



2.      The Transaction is a Warrant Transaction, which shall be considered a
Share Option Transaction for purposes of the Equity Definitions. The terms of
the particular Transaction to which this Confirmation relates are as follows:

General Terms:

 

Trade Date:

January 17, 2007

 

Effective Date:

January 22, 2007, or such other date as agreed between the parties, subject to
Section 8(k) below

 

Components:

The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation. The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement.

 

Warrant Style:

European

 

Warrant Type:

Call

 

Seller:

Issuer

 

Buyer:

Dealer

 

Shares:

The Common Stock of Issuer, par value USD 0.10 per share (Ticker Symbol: “NFP”).

 

Number of Warrants:

For each Component, as provided in Annex A to this Confirmation.

 

Warrant Entitlement:

One Share per Warrant

 

Strike Price:

On any date, as provided in Annex B to this Confirmation.

 

Premium:

USD29,600,000 (Premium per Warrant USD8.2318).

 

Premium Payment Date:

The Effective Date

 

Exchange:

New York Stock Exchange

 

Related Exchange:

All Exchanges

Procedures for Exercise:

In respect of any Component:

 

Expiration Time:

Valuation Time

 

Expiration Date:

As provided in Annex A to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided that if that date is a
Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that

 

2

 

--------------------------------------------------------------------------------



if the Expiration Date has not occurred pursuant to the preceding proviso as of
the Final Disruption Date, the Final Disruption Date shall be the Expiration
Date (irrespective of whether such date is an Expiration Date in respect of any
other Component for the Transaction). “Final Disruption Date” means July 9,
2012. Notwithstanding the foregoing and anything to the contrary in the Equity
Definitions, if a Market Disruption Event occurs on any Expiration Date, the
Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case the Calculation Agent shall make adjustments to the
number of Warrants for the relevant Component for which such day shall be the
Expiration Date and shall designate the Scheduled Trading Day determined in the
manner described in the immediately preceding sentence as the Expiration Date
for the remaining Warrants for such Component. Section 6.6 of the Equity
Definitions shall not apply to any Valuation Date occurring on an Expiration
Date.

 

Market Disruption Event:

Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
“during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be,” in clause (ii) thereof.

 

Automatic Exercise:

Applicable; and means that the Number of Warrants for the corresponding
Expiration Date will be deemed to be automatically exercised at the Expiration
Time on such Expiration Date unless Buyer notifies Seller (by telephone or in
writing) prior to the Expiration Time on such Expiration Date that it does not
wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply to such Expiration Date.

Issuer’s Telephone Number

and Telex and/or Facsimile Number

and Contact Details for purpose of

 

Giving Notice:

To:

National Financial Partners Corp.

 

787 Seventh Avenue, 11th Floor

New York, New York 10019

 

Attn:

Office of General Counsel

 

Telephone:

212-301-4050

 

Facsimile:

212-301-4150

 

Settlement Terms:

In respect of any Component:

 

Settlement Currency:

USD

 

Net Share Settlement:

On each Settlement Date, Issuer shall deliver to Dealer a number of Shares equal
to the Number of Shares to be Delivered for such Settlement Date to the account
specified by Dealer and cash in lieu of

 

3

 

--------------------------------------------------------------------------------



any fractional shares valued at the Relevant Price on the Valuation Date
corresponding to such Settlement Date. If, in the reasonable opinion of Issuer
or Dealer based on advice of counsel, for any reason, the Shares deliverable
upon Net Share Settlement would not be immediately freely transferable by Dealer
under Rule 144(k) under the Securities Act of 1933, as amended (the “Securities
Act”), then Dealer may elect to either (x) accept delivery of such Shares
notwithstanding any restriction on transfer or (y) have the provisions set forth
in Section 8(b) below apply.

The Number of Shares to be Delivered shall be delivered by Issuer to Dealer no
later than 12:00 noon (local time in New York City) on the relevant Settlement
Date.

 

Number of Shares to be Delivered:

In respect of any Exercise Date, subject to the last sentence of Section 9.5 of
the Equity Definitions, the product of (i) the number of Warrants exercised or
deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and (iii)
(A) the excess of the VWAP Price on the Valuation Date occurring on such
Exercise Date over the Strike Price (or, if no such excess, zero) divided by (B)
such VWAP Price.

 

VWAP Price:

For any Valuation Date, the New York Volume Weighted Average Price per share of
the Shares for the regular trading session (including any extensions thereof) of
the Exchange on such Valuation Date (without regard to pre-open or after hours
trading outside of such regular trading session) as published by Bloomberg at
4:15 p.m. New York time on such date, on Bloomberg page “NFP.N <Equity> AQR” (or
any successor thereto) (or if such published volume-weighted average price is
unavailable or is manifestly incorrect, the market value of one Share on such
Valuation Date, as determined by the Calculation Agent using a volume-weighted
method).

 

Other Applicable Provisions:

The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Seller is the Issuer of the Shares)
and 9.12 of the Equity Definitions will be applicable as if “Physical
Settlement” applied to the Transaction.

Adjustments:

In respect of any Component:

 

Method of Adjustment:

Calculation Agent Adjustment; provided that in respect of an Extraordinary
Dividend, “Calculation Agent Adjustment” shall be as described in the provision
below.

 

4

 

--------------------------------------------------------------------------------





Extraordinary Dividend

Any cash dividend or distribution on the Shares with an ex dividend date
occurring on or after the Trade Date and on or prior to the last Expiration Date
the amount of which exceeds the Ordinary Dividend Amount for the same calendar
quarter.

 

Ordinary Dividend Amount

For any calendar quarter, USD0.18 for the first cash dividend or distribution on
the Shares for which the ex-dividend date falls within such calendar quarter,
and zero for any subsequent dividend or distribution on the Shares for which the
ex-dividend date falls within the same calendar quarter.

 

Extraordinary Dividend Adjustment:

If at any time during the period from and including the Trade Date, to but
excluding the last Expiration Date, an ex-dividend date for an Extraordinary
Dividend occurs, then the Calculation Agent will make adjustments to the Strike
Price, the Number of Warrants, the Warrant Entitlement and/or any other variable
relevant to the exercise, settlement, payment or other terms of the Transaction
to preserve the fair value of the Transaction to Buyer after taking into account
such Extraordinary Dividend.

 

Extraordinary Events:

Consequences of Merger Events:

 

(a)          Share-for-Share:

Modified Calculation Agent Adjustment

 

(b)          Share-for-Other:

Modified Calculation Agent Adjustment

 

(c)          Share-for-Combined:

Modified Calculation Agent Adjustment; provided that if Cancellation and Payment
would otherwise be deemed to be applicable to the Transaction pursuant to
Section 12.2(e)(ii) of the Equity Definitions, the Calculation Agent may elect
to have Cancellation and Payment apply to the Transaction in whole or in part.

 

Tender Offer:

Applicable

 

Consequences of Tender Offers:

 

(a)          Share-for-Share:

Modified Calculation Agent Adjustment

 

(b)          Share-for-Other:

Modified Calculation Agent Adjustment

 

(c)          Share-for-Combined:

Modified Calculation Agent Adjustment

 

 

 

5

 

--------------------------------------------------------------------------------



 

Modified Calculation Agent
Adjustment:

If, in respect of any Merger Event or Tender Offer to which Modified Calculation
Agent Adjustment applies, the adjustments to be made in accordance with Section
12.2(e)(i) or Section 12.3(d)(i), as the case may be, of the Equity Definitions
would result in Issuer being different from the issuer of the Shares, then with
respect to such Merger Event or Tender Offer, as a condition precedent to the
adjustments contemplated in Section 12.2(e)(i) or Section 12.3(d)(i), as the
case may be, of the Equity Definitions, Issuer and the issuer of the Shares
shall, prior to the Merger Date or Tender Offer, as the case may be, have
entered into such documentation containing representations, warranties and
agreements relating to securities law and other issues as requested by Buyer
that Buyer has determined, in its reasonable discretion, to be reasonably
necessary or appropriate to allow Buyer to continue as a party to the
Transaction, as adjusted under Section 12.2(e)(i) or Section 12.3(d)(i), as the
case may be, of the Equity Definitions, and to preserve its hedging or hedge
unwind activities in connection with the Transaction in a manner compliant with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Buyer, and if such conditions are not met
or if the Calculation Agent determines that no adjustment that it could make
under Section 12.2(e)(i) or Section 12.3(d)(i), as the case may be, of the
Equity Definitions will produce a commercially reasonable result, then the
consequences set forth in Section 12.2(e)(ii) or Section 12.3(d)(ii), as the
case may be, of the Equity Definitions shall apply.

 

Reference Markets:

For the avoidance of doubt, and without limiting the generality of the foregoing
provisions, any adjustment effected by the Calculation Agent pursuant to Section
12.2(e) and/or Section 12.3(d) of the Equity Definitions may be determined by
reference to the adjustment(s) made in respect of Merger Events or Tender
Offers, as the case may be, in the convertible bond market.

 

Nationalization, Insolvency

or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, the American Stock Exchange, The NASDAQ
Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
thereafter be deemed to be the Exchange.

 

 

6

 

--------------------------------------------------------------------------------



 

Additional Disruption Events:

 

(a)

Change in Law:

Applicable

 

(b)

Failure to Deliver:

Applicable

 

(c)

Insolvency Filing:

Applicable

 

(d)

Hedging Disruption:

Applicable

 

(e)

Increased Cost of Hedging:

Applicable

 

(f)

Loss of Stock Borrow:

Applicable

 

Maximum Stock Loan Rate:

1.00% per annum

 

(g)

Increased Cost of Stock Borrow:

Applicable

 

Initial Stock Loan Rate:

0.25% per annum

 

Hedging Party:

Buyer for all applicable Additional Disruption Events

 

Determining Party:

Buyer for all applicable Additional Disruption Events

 

Non-Reliance:

Applicable

Agreements and Acknowledgments

 

Regarding Hedging Activities:

Applicable

 

Additional Acknowledgments:

Applicable

3.           Calculation Agent:

Dealer.

4.           Account Details:

Dealer Payment Instructions:



Chase Manhattan Bank New York
For A/C Goldman, Sachs & Co.
A/C #930-1-011483
ABA: 021-000021

 

Issuer Payment Instructions:

 

To be provided by Issuer.

5.           Offices:

The Office of Dealer for the Transaction is:

One New York Plaza, New York, New York 10004

The Office of Issuer for the Transaction is:

787 Seventh Avenue, 11th Floor, New York, New York 10019

 

6.           Notices: For purposes of this Confirmation:

(a)          Address for notices or communications to Issuer:

 

To:

National Financial Partners Corp.

 

787 Seventh Avenue, 11th Floor

 

New York, New York 10019

 

 

Attn:

Office of General Counsel

Telephone:

212-301-4050

Facsimile

212-301-4151

 

 

 

 

(b)          Address for notices or communications to Dealer:

To:

Goldman, Sachs & Co.

 

One New York Plaza

 

New York, NY 10004

 

 

Attn:

Equity Operations: Options and Derivatives

Telephone:

(212) 902-1981

Facsimile:

(212) 428-1980/1983

 

 

With a copy to:

Attn:

Tracey McCabe

Equity Capital Markets

Telephone:

(212) 357-0428

Facsimile:

(212) 902-3000

 



7

 

--------------------------------------------------------------------------------



7.

Representations, Warranties and Agreements:

(a)           In addition to the representations and warranties in the Agreement
and those contained elsewhere herein, Issuer represents and warrants to and for
the benefit of, and agrees with, Dealer as follows:

(i)            On the Trade Date (A) none of Issuer and its officers and
directors is aware of any material nonpublic information regarding Issuer or the
Shares and (B) the registration statement filed by Issuer with the Securities
and Exchange Commission (“SEC”) and became effective in accordance with the
Securities Act of 1933, as amended (the “Securities Act”), including all the
documents filed by Issuer pursuant to the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) and incorporated by reference therein, does not
contain any untrue statement of a material fact or any omission of a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances in which they were made, not misleading.

(ii)           Without limiting the generality of Section 13.1 of the Equity
Definitions, Issuer acknowledges that Dealer is not making any representations
or warranties with respect to the treatment of the Transaction under FASB
Statements 128, 133, 149 or 150, EITF Issue No. 00-19 (or any successor issue
statements) or under FASB’s Liabilities & Equity Project.

(iii)          Prior to the Trade Date, Issuer shall deliver to Dealer a
resolution of Issuer’s board of directors authorizing the Transaction and such
other certificate or certificates as Dealer shall reasonably request.

(iv)          Issuer is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

(v)            Issuer is not, and after giving effect to the transactions
contemplated hereby will not be, an “investment company” as such term is defined
in the Investment Company Act of 1940, as amended (the “1940 Act”).

(vi)          On the Trade Date and the Premium Payment Date (A) the assets of
Issuer at their fair valuation exceed the liabilities of Issuer, including
contingent liabilities, (B) the capital of Issuer is adequate to conduct the
business of Issuer and (C) Issuer has the ability to pay its debts and
obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature.

(vii)         Issuer shall not take any action to decrease the number of
Available Shares below the Capped Number (each as defined below).

(viii)        The representations and warranties of Issuer set forth in Section
3 of the Agreement and Section 1(a) of the Underwriting Agreement dated as of
the Trade Date between Issuer and GS&Co. and UBS Securities LLC as
representatives of the Underwriters party thereto (the “Underwriting Agreement”)
are true and correct as of the Trade Date and the Effective Date and are hereby
deemed to be repeated to Dealer as if set forth herein.

(ix)          Issuer understands no obligations of Dealer to it hereunder will
be entitled to the benefit of deposit insurance and that such obligations will
not be guaranteed by any affiliate of Dealer or any governmental agency.

(x)           (A) During the period starting on the first Expiration Date and
ending on the last Expiration Date (the “Settlement Period”), the Shares or
securities that are convertible into, or exchangeable or exercisable for Shares,
are not, and shall not be, subject to a “restricted period,” as such term is
defined in Regulation M under the Exchange Act (“Regulation M”) and (B) Issuer
shall not engage in any “distribution,” as such term is defined in Regulation M,
other than a distribution meeting the requirements of the exceptions set forth
in sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the Settlement Period.

 

8

 

--------------------------------------------------------------------------------



(xi)          During the Settlement Period, neither Issuer nor any “affiliate”
or “affiliated purchaser” (each as defined in Rule 10b-18 of the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares, except through Dealer.

(b)           Each of Dealer and Issuer agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.

(c)           Each of Dealer and Issuer acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(2) thereof. Accordingly, Dealer represents and warrants to Issuer that (i) it
has the financial ability to bear the economic risk of its investment in the
Transaction and is able to bear a total loss of its investment and its
investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, (v) its financial
condition is such that it has no need for liquidity with respect to its
investment in the Transaction and no need to dispose of any portion thereof to
satisfy any existing or contemplated undertaking or indebtedness and is capable
of assessing the merits of and understanding (on its own behalf or through
independent professional advice), and understands and accepts, the terms,
conditions and risks of the Transaction.

(d)           Each of Dealer and Issuer agrees and acknowledges (A) that this
Confirmation is (i) a “securities contract,” as such term is defined in Section
741(7) of Title 11 of the United States Code (the “Bankruptcy Code”), with
respect to which each payment and delivery hereunder is a “settlement payment,”
as such term is defined in Section 741(8) of the Bankruptcy Code, and (ii) a
“swap agreement,” as such term is defined in Section 101(53B) of the Bankruptcy
Code, with respect to which each payment and delivery hereunder is a “transfer,”
as such term is defined in Section 101(54) of the Bankruptcy Code, and (B) that
Dealer is entitled to the protections afforded by, among other sections, Section
362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code.

(e)           Issuer shall deliver to Dealer an opinion of counsel, dated as of
the Trade Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement.

(f)           Each party acknowledges and agrees to be bound by the Conduct
Rules of the National Association of Securities Dealers, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.

8. Other Provisions:

(a)           Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If Issuer shall owe Buyer any amount pursuant to
Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions (except in the
event of a Tender Offer, a Merger Event, Insolvency or Nationalization, in each
case, in which the consideration or proceeds to be paid to holders of Shares
consists solely of cash) or pursuant to Section 6(d)(ii) of the Agreement
(except in the event of an Event of Default in which Issuer is the Defaulting
Party or a Termination Event in which Issuer is the Affected Party, that
resulted from an event or events within Issuer’s control) (a “Payment
Obligation”), Issuer shall have the right, in its sole discretion, to satisfy
any such Payment Obligation by the Share Termination Alternative (as defined
below) by giving irrevocable telephonic notice to Buyer, confirmed in writing
within one Scheduled Trading Day, by 4:00 P.M. New York City time on the Merger
Date, Tender Offer Date, Announcement Date or Early Termination Date, as
applicable (“Notice of Share Termination”). Upon such Notice of Share
Termination, the following provisions shall apply on the Scheduled Trading Day
immediately following the Merger Date, the Tender Offer Date, Announcement Date
or Early Termination Date, as applicable:

 

9

 

--------------------------------------------------------------------------------



Share Termination Alternative:

Applicable and means that Issuer shall deliver to Dealer the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment Date”),
in satisfaction of the Payment Obligation.

Share Termination Delivery

Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Issuer at the time of notification of the Payment Obligation.

Share Termination Delivery Unit:

In the case of a Termination Event, Event of Default or Delisting, one Share or,
in the case of an Insolvency, Nationalization, Merger Event or Tender Offer, a
Share or a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Insolvency, Nationalization, Merger Event or Tender Offer. If such
Insolvency, Nationalization, Merger Event or Tender Offer involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash.

Failure to Deliver:

Applicable

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Seller is the Issuer of the Shares) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. If, in the reasonable opinion of counsel to Issuer or Dealer,
for any reason, any securities comprising the Share Termination Delivery Units
deliverable pursuant to this Section 8(a) would not be immediately freely
transferable by Dealer under Rule 144(k) under the Securities Act, then Dealer
may elect to either (x) accept delivery of such securities notwithstanding any
restriction on transfer or (y) have the provisions set forth in Section 8(b)
below apply.

(b)           Registration/Private Placement Procedures. (i) With respect to the
Transaction, the following provisions shall apply to the extent provided for
above opposite the caption “Net Share Settlement” in Section 2 or in paragraph
(a) of this Section 8. If so applicable, then, at the election of Issuer by
notice to Buyer within one Exchange Business Day after the relevant delivery
obligation arises, but in any event at least one Exchange Business Day prior to
the date on which such delivery obligation is due, either (A) all Shares or
Share Termination Delivery Units, as the case may be, delivered by Issuer to
Buyer

 

10

 

--------------------------------------------------------------------------------



shall be, at the time of such delivery, covered by an effective registration
statement of Issuer for immediate resale by Buyer (such registration statement
and the corresponding prospectus (the “Prospectus”) (including, without
limitation, any sections describing the plan of distribution) in form and
content commercially reasonably satisfactory to Buyer) or (B) Issuer shall
deliver additional Shares or Share Termination Delivery Units, as the case may
be, so that the value of such Shares or Share Termination Delivery Units, as
determined by the Calculation Agent to reflect an appropriate liquidity
discount, equals the value of the number of Shares or Share Termination Delivery
Units that would otherwise be deliverable if such Shares or Share Termination
Delivery Units were freely tradeable (without prospectus delivery) upon receipt
by Buyer (such value, the “Freely Tradeable Value”); provided that Issuer may
not make the election described in this clause (B) if, on the date of its
election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Issuer to Dealer (or any affiliate designated by Dealer) of the
Shares or the exemption pursuant to Section 4(1) or Section 4(3) of the
Securities Act for resales of the Shares by Dealer (or any such affiliate of
Dealer); provided further that, if requested by Dealer, Issuer shall make the
election described in this clause (B) with respect to Shares delivered on all
Settlement Dates no later than one Exchange Business Day prior to the first
Expiration Date, and the applicable procedures described below shall apply to
all Shares delivered on the Settlement Dates on an aggregate basis. (For the
avoidance of doubt, as used in this paragraph (b) only, the term “Issuer” shall
mean the issuer of the relevant securities, as the context shall require.)

 

(ii)

If Issuer makes the election described in clause (b)(i)(A) above:

(A)          Buyer (or an affiliate of Buyer designated by Buyer) shall be
afforded a reasonable opportunity to conduct a due diligence investigation with
respect to Issuer that is customary in scope for underwritten offerings of
equity securities and that yields results that are commercially reasonably
satisfactory to Buyer or such affiliate, as the case may be, in its discretion;
and

(B)          Buyer (or an affiliate of Buyer designated by Buyer) and Issuer
shall enter into an agreement (a “Registration Agreement”) on commercially
reasonable terms in connection with the public resale of such Shares or Share
Termination Delivery Units, as the case may be, by Buyer or such affiliate
substantially similar to underwriting agreements customary for underwritten
offerings of equity securities, in form and substance commercially reasonably
satisfactory to Buyer or such affiliate and Issuer, which Registration Agreement
shall include, without limitation, provisions substantially similar to those
contained in such underwriting agreements relating to the indemnification of,
and contribution in connection with the liability of, Buyer and its affiliates
and Issuer, shall provide for the payment by Issuer of all expenses in
connection with such resale, including all registration costs and all fees and
expenses of counsel for Buyer, and shall provide for the delivery of
accountants’ “comfort letters” to Buyer or such affiliate with respect to the
financial statements and certain financial information contained in or
incorporated by reference into the Prospectus.

 

(iii)

If Issuer makes the election described in clause (b)(i)(B) above:

(A)          Buyer (or an affiliate of Buyer designated by Buyer) and any
potential institutional purchaser of any such Shares or Share Termination
Delivery Units, as the case may be, from Buyer or such affiliate identified by
Buyer shall be afforded a commercially reasonable opportunity to conduct a due
diligence investigation in compliance with applicable law with respect to Issuer
customary in scope for private placements of equity securities (including,
without limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them), subject to execution by such recipients of
customary confidentiality agreements reasonably acceptable to Issuer;

 

11

 

--------------------------------------------------------------------------------



(B)          Buyer (or an affiliate of Buyer designated by Buyer) and Issuer
shall enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Shares or
Share Termination Delivery Units, as the case may be, by Issuer to Buyer or such
affiliate and the private resale of such shares by Buyer or such affiliate,
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance commercially
reasonably satisfactory to Buyer and Issuer, which Private Placement Agreement
shall include, without limitation, provisions substantially similar to those
contained in such private placement purchase agreements relating to the
indemnification of, and contribution in connection with the liability of, Buyer
and its affiliates and Issuer, shall provide for the payment by Issuer of all
expenses in connection with such resale, including all fees and expenses of
counsel for Buyer, shall contain representations, warranties and agreements of
Issuer reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resales, and shall use best efforts to provide for the
delivery of accountants’ “comfort letters” to Buyer or such affiliate with
respect to the financial statements and certain financial information contained
in or incorporated by reference into the offering memorandum prepared for the
resale of such Shares; and

(C)          Issuer agrees that any Shares or Share Termination Delivery Units
so delivered to Dealer, (i) may be transferred by and among Dealer and its
affiliates, and Issuer shall effect such transfer without any further action by
Dealer and (ii) after the minimum “holding period” within the meaning of Rule
144(d) under the Securities Act has elapsed with respect to such Shares or any
securities issued by Issuer comprising such Share Termination Delivery Units,
Issuer shall promptly remove, or cause the transfer agent for such Shares or
securities to remove, any legends referring to any such restrictions or
requirements from such Shares or securities upon delivery by Dealer (or such
affiliate of Dealer) to Issuer or such transfer agent of seller’s and broker’s
representation letters customarily delivered by Dealer in connection with
resales of restricted securities pursuant to Rule 144 under the Securities Act,
without any further requirement for the delivery of any certificate, consent,
agreement, opinion of counsel, notice or any other document, any transfer tax
stamps or payment of any other amount or any other action by Dealer (or such
affiliate of Dealer).

(c)           Make-whole Shares. If (x) Issuer elects to deliver Share
Termination Delivery Units pursuant to paragraph (a) of this Section 8 or (y)
Issuer makes the election described in clause (b)(i)(B) of paragraph (b) of this
Section 8, then in either case Dealer or its affiliate may sell (which sale
shall be made in a commercially reasonable manner) such Shares or Share
Termination Delivery Units, as the case may be, during a period (the “Resale
Period”) commencing on the Exchange Business Day following delivery of such
Shares or Share Termination Delivery Units, as the case may be, and ending on
the Exchange Business Day on which Dealer completes the sale of all such Shares
or Share Termination Delivery Units, as the case may be, or a sufficient number
of Shares or Share Termination Delivery Units, as the case may be, so that the
realized net proceeds of such sales exceed the amount of the Payment Obligation
(in the case of clause (x), or in the case that both clause (x) and clause (y)
apply) or the Freely Tradeable Value (in the case that only clause (y)
applies)(such amount of the Payment Obligation or Freely Tradeable Value, as the
case may be, the “Required Proceeds”). If any of such delivered Shares or Share
Termination Delivery Units remain after such realized net proceeds exceed the
Required Proceeds, Dealer shall return such remaining Shares or Share
Termination Delivery Units to Issuer. If the Required Proceeds exceed the
realized net proceeds from such resale, Issuer shall transfer to Dealer by the
open of the regular trading session on the Exchange on the Exchange Trading Day
immediately following the last day of the Resale Period the amount of such
excess (the “Additional Amount”) in cash or in a number of additional Shares
(“Make-whole Shares”) in an amount that, based on the Relevant Price on the last
day of the Resale Period (as if such day was the “Valuation Date” for purposes
of computing such Relevant Price), has a dollar value equal to the Additional
Amount. The Resale Period shall continue to enable the sale of the Make-whole
Shares in the manner contemplated by this Section 8(c). This provision shall be
applied successively until the Additional Amount is equal to zero, subject to
Section 8(e).

 

12

 

--------------------------------------------------------------------------------



(d)           Beneficial Ownership. Notwithstanding anything to the contrary in
the Agreement or this Confirmation, in no event shall Buyer be entitled to
receive, or shall be deemed to receive, any Shares if, upon such receipt of such
Shares, (i) the “beneficial ownership” (within the meaning of Section 13 of the
Exchange Act and the rules promulgated thereunder) of Shares by Buyer or any
entity that directly or indirectly controls Buyer (collectively, “Buyer Group”)
would be equal to or greater than 9.0% or more of the outstanding Shares or (ii)
Buyer Group would directly or indirectly own, control or hold with the power to
vote (as such terms are used in Section 2(a)(3) of the 1940 Act) in excess of
4.0% of the outstanding Shares. If any delivery owed to Buyer hereunder is not
made, in whole or in part, as a result of this provision, Issuer’s obligation to
make such delivery shall not be extinguished and Issuer shall make such delivery
as promptly as practicable after, but in no event later than one Exchange
Business Day after, Buyer gives notice to Issuer that such delivery would not
result in (i) Buyer Group directly or indirectly so beneficially owning in
excess of 9.0% of the outstanding Shares and (ii) Buyer Group, directly or
indirectly, owning, controlling or holding with the power to vote (as such terms
are used in Section 2(a)(3) of the 1940 Act) in excess of 4.0% of the
outstanding Shares. For the avoidance of doubt, nothing in this subsection (d)
creates an obligation of Issuer to pay cash to Buyer in lieu of any Share
delivery obligation owed by Issuer to Buyer under this Confirmation.

(e)           Limitations on Settlement by Issuer. Notwithstanding anything
herein or in the Agreement to the contrary, in no event shall Issuer be required
to deliver Shares in connection with the Transaction in excess of a number of
Shares equal to two times the Number of Shares for all Components (as such
number may be adjusted from time to time in accordance with the provisions
hereof) (the “Capped Number”). Issuer represents and warrants (which
representation and warranty shall be deemed to be repeated on each day that the
Transaction is outstanding) that the Capped Number is equal to or less than the
number of authorized but unissued Shares of the Issuer that are not reserved for
future issuance in connection with transactions in the Shares (other than the
Transaction) on the date of the determination of the Capped Number (such Shares,
the “Available Shares”). In the event Issuer shall not have delivered the full
number of Shares otherwise deliverable as a result of this Section 8(e) (the
resulting deficit, the “Deficit Shares”), Issuer shall be continually obligated
to deliver, from time to time until the full number of Deficit Shares have been
delivered pursuant to this paragraph, Shares when, and to the extent, that (i)
Shares are repurchased, acquired or otherwise received by Issuer or any of its
subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (ii) authorized and unissued Shares reserved
for issuance in respect of other transactions prior to such date which prior to
the relevant date become no longer so reserved and (iii) Issuer additionally
authorizes any unissued Shares that are not reserved for other transactions.
Issuer shall immediately notify Dealer of the occurrence of any of the foregoing
events (including the number of Shares subject to clause (i), (ii) or (iii) and
the corresponding number of Shares to be delivered) and promptly deliver such
Shares thereafter.

(f)            Equity Rights. Buyer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Issuer’s bankruptcy. For the avoidance of doubt, the parties agree that the
preceding sentence shall not apply at any time other than during Issuer’s
bankruptcy to any claim arising as a result of a breach by Issuer of any of its
obligations under this Confirmation or the Agreement. For the avoidance of
doubt, the parties acknowledge that this Confirmation is not secured by any
collateral that would otherwise secure the obligations of Issuer herein under or
pursuant to any other agreement.

(g)           Amendments to Equity Definitions and the Agreement. The following
amendments shall be made to the Equity Definitions and to the Agreement:

(i)            The first sentence of Section 11.2(c) of the Equity Definitions,
prior to clause (A) thereof, is hereby amended to read as follows: ‘(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction, then following the
announcement or occurrence of any Potential Adjustment Event, the Calculation
Agent will determine whether such Potential Adjustment Event has a material
effect on the theoretical value of the relevant Shares or options on the Shares
and, if so, will (i) make appropriate adjustment(s), if any, to any one or more
of:’ and, the portion of such sentence immediately preceding clause (ii) thereof
is hereby amended by deleting the words “diluting or concentrative” and the
words “(provided that no adjustments will be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant

 

13

 

--------------------------------------------------------------------------------



Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”; and

(ii)           Section 11.2(e)(vii) of the Equity Definitions is hereby amended
by deleting the words “diluting or concentrative” and replacing them with
“material”.

(h)           Transfer and Assignment. Buyer may transfer or assign its rights
and obligations hereunder and under the Agreement, in whole or in part, at any
time to any bank or broker-dealer or any affiliate thereof that in either case
regularly enters into over-the-counter equity derivative transactions without
the consent of Issuer.

(i)            Disclosure. Effective from the date of commencement of
discussions concerning the Transaction, Issuer and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Issuer relating to such tax treatment and tax structure.

(j)            Additional Termination Events. The occurrence of either one of
the following shall constitute an Additional Termination Event with respect to
which the Transaction shall be the sole Affected Transaction and Issuer shall be
the sole Affected Party; provided that with respect to any of the Additional
Termination Events set forth in clauses (ii), (iii) and (iv) below, Dealer may
choose to treat part of the Transaction as the sole Affected Transaction, and,
upon the termination of the Affected Transaction, a Transaction with terms
identical to those set forth herein except with a Number of Warrants equal to
the unaffected number of Warrants shall be treated for all purposes as the
Transaction, which shall remain in full force and effect:

(i)            within the period commencing on the Trade Date and ending on the
second anniversary of the Premium Payment Date, Buyer reasonably determines that
it is advisable to terminate a portion of the Transaction so that Buyer’s
related hedging activities will comply with applicable securities laws, rules or
regulations;

(ii)           any Person (as defined below) acquires beneficial ownership,
directly or indirectly, through a purchase, merger or other acquisition
transaction or series of transactions, of shares of Issuer’s capital stock
entitling the person to exercise 50% or more of the total voting power of all
shares of Issuer’s capital stock entitled to vote generally in elections of
directors, other than an acquisition by Issuer, any of its subsidiaries or any
of its employee benefit plan; provided that this clause (ii) shall not apply to
a merger of Issuer with or into a wholly-owned subsidiary of a corporation that,
immediately following the transaction or series of transactions, has a class of
common stock listed for trading on any of the New York Stock Exchange, the
American Stock Exchange, the NASDAQ Global Select Market or the NASDAQ Global
Market (or their respective successors) if immediately following the transaction
or series of transactions (a) the consideration received by holders of Shares
immediately prior to the transaction entitles such holders to exercise, directly
or indirectly, 50% or more of the voting power of all shares of capital stock
entitled to vote generally in the election of directors of such parent
corporation immediately after such transaction and (b) such parent corporation
fully and unconditionally guarantees all obligations of such continuing or
surviving corporation under Issuer’s notes and the relevant indentures;

(iii)          Issuer (a) merges or consolidates with or into any other person
(other than a subsidiary), another person merges with or into Issuer, or Issuer
conveys, sells, transfers or leases all or substantially all of its assets to
another person or (b) engage in any recapitalization, reclassification or other
transaction in which the Shares is exchanged for or converted into cash,
securities or other property, in each case, other than any merger or
consolidation:

(A)           that does not result in a reclassification, conversion, exchange
or cancellation of the outstanding Shares;

 

14

 

--------------------------------------------------------------------------------



(B)           pursuant to which the consideration received by holders of Shares
immediately prior to the transaction entitles such holders to exercise, directly
or indirectly, 50% or more of the voting power of all shares of capital stock
entitled to vote generally in the election of directors of either (a) the
continuing or surviving corporation or (b) a corporation that directly or
indirectly owns 100% of the capital stock of such continuing or surviving
corporation, in either case, immediately after such transaction; provided that,
in the case of this clause (b), such parent corporation fully and
unconditionally guarantees all obligations of such continuing or surviving
corporation under Issuer’s notes and the relevant indentures; or

(C)           which is effected solely to change Issuer’s jurisdiction of
incorporation and results in a reclassification, conversion or exchange of
outstanding Shares solely into shares of common stock of the surviving
corporation.

Notwithstanding the foregoing, a transaction set forth in clauses (ii) or (iii)
above will not constitute an Additional Termination Event if at least 90% of the
consideration paid for the Shares (excluding cash payments for fractional shares
and cash payments made pursuant to dissenters’ appraisal rights and cash
dividends) in such purchase, merger, consolidation, other acquisition
transaction or series of transactions, conveyance, sale, transfer or lease
consists of shares of capital stock or American Depositary Receipts in respect
of shares of capital stock traded on the New York Stock Exchange or another U.S.
national securities exchange or quoted on an established automated
over-the-counter trading market in the United States (or will be so traded or
quoted immediately following the completion of the purchase, merger,
consolidation, other acquisition transaction or series of transactions,
conveyance, sale, transfer or lease).

For purposes of Section 8(j), whether a Person is a “beneficial owner” will be
determined in accordance with Rule 13d-3 under the Exchange Act, and “Person”
includes any syndicate or group that would be deemed to be a “person” under
Section 13(d)(3) of the Exchange Act; or

(iv)       There is a default, event of default or other similar condition or
event (however described) by Issuer under any obligation (whether present or
future, contingent or otherwise, as principal or surety or otherwise) under the
credit agreement, dated as of August 22, 2006, as amended, among the Issuer,
several lenders that are parties thereto and Bank of America, N.A. as
administrative agent, any successor or substitute agreement therefor (the
“Credit Agreement”), which has resulted in any indebtedness under the Credit
Agreement (or, if no amounts have been drawn under the Credit Agreement, would
have resulted in any drawn amounts) becoming, or becoming capable at such time
of being declared, due and payable under the Credit Agreement, before it would
otherwise have been due and payable.

(k)           Effectiveness. If, prior to the Effective Date, Buyer reasonably
determines that it is advisable to cancel the Transaction because of concerns
that Buyer’s related hedging activities could be viewed as not complying with
applicable securities laws, rules or regulations, the Transaction shall be
cancelled and shall not become effective, and neither party shall have any
obligation to the other party in respect of the Transaction.

(l)            Extension of Settlement. Dealer may divide any Component into
additional Components and designate the Expiration Date and the Number of
Warrants for each such Component if Dealer determines, in its reasonable
discretion, that such further division is necessary or advisable to preserve
Dealer’s hedging activity hereunder in light of existing liquidity conditions or
to enable Dealer to effect purchases of Shares in connection with its hedging
activity hereunder in a manner that would, if Dealer were the Issuer or an
affiliated purchaser of the Issuer, be in compliance with applicable legal and
regulatory requirements.

(m)          Governing Law. THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE).

 

15

 

--------------------------------------------------------------------------------



(n)           No Set-off. The provisions of Section 2(c) of the Agreement shall
not apply to the Transaction. Each party waives any and all rights it may have
to set-off delivery or payment obligations it owes to the other party under the
Transaction against any delivery or payment obligations owed to it by the other
party, whether arising under the Agreement, under any other agreement between
parties hereto, by operation of law or otherwise.

(o)           Amendment. If the Underwriters party to the Underwriting Agreement
exercise their right to purchase additional convertible notes as set forth
therein, then, at the discretion of Issuer, Issuer may elect that Dealer and
Issuer will either enter into a new confirmation evidencing additional warrants
to be issued by Issuer to Dealer or amend this Confirmation to evidence such
additional warrants (in each case on pricing terms acceptable to Dealer and
Issuer) (such additional confirmation or amendment to this Confirmation to
provide for the payment by Dealer to Issuer of the additional premium related
thereto in an amount to be agreed between the parties).

(p)           Lock Up. Prior to the first anniversary of the Trade Date, if the
Underwriters party to the Underwriting Agreement exercise their right to
purchase additional convertible notes set forth therein and Issuer does not
elect to issue the maximum number of Additional Warrants as provided in
paragraph (o) above, Issuer shall not issue or enter into any warrant, a call
option, a variable forward or other derivative linked to the Shares
(collectively, “Warrants”), whether cash settled and/or physically settled
and/or net share settled, without a prior written consent of Dealer which shall
not be unreasonably withheld, unless such Warrants are issued (i) pursuant to
any present or future employee, director or consultant benefit plan or program
of Issuer or any hedging arrangements in respect thereof, (ii) to all Issuer’s
stockholders as a free distribution or a distribution for less than the fair
market value of such Warrants (as determined by the Calculation Agent), (iii) as
part of mandatorily convertible units in a bona fide capital raising transaction
unrelated to the convertible notes sold pursuant to the Underwriting Agreement,
or (iv) as part of a bona fide Share repurchase transaction unrelated to the
convertible notes sold pursuant to the Underwriting Agreement. “Additional
Warrants” shall equal to the product of (i) the Warrant Entitlement, (ii) the
initial conversion rate of the convertible notes and (iii) the aggregate
principal amount of the additional convertible notes purchased by the
Underwriters divided by USD1,000.

9. Additional Provisions. Counterparty understands and agrees that GS&Co. will
act as agent for both parties with respect to the Transaction. GS&Co. is so
acting solely in its capacity as agent for Counterparty and Dealer pursuant to
instructions from Counterparty and Dealer. GS&Co. shall have no responsibility
or personal liability to either party arising from any failure by either party
to pay or perform any obligation under the Transaction. Each party agrees to
proceed solely against the other to collect or recover any amount owing to it or
enforce any of its rights in connection with or as a result of the Transaction.

Notwithstanding any provisions of the Agreement, all communications relating to
the Transaction or the Agreement shall be transmitted exclusively through GS&Co.
at One New York Plaza, New York, New York 10004, Telephone No. (212) 902-1981,
Facsimile No. (212) 428-1980/1983.

Other Remuneration. GS&Co. received other remuneration from Dealer in relation
to the Transaction. The amount and source of such other remuneration will be
furnished upon written request. The time of the Transaction is available upon
request.

For the avoidance of doubt, no collateral is required to be posted by
Counterparty in respect of this Transaction. Dealer hereby notifies Counterparty
that, with respect to any collateral posted with it, (i) except as otherwise
agreed in writing between Dealer and Counterparty, Dealer may repledge or
otherwise use any collateral delivered to Dealer by Counterparty in its
business; (ii) in the event of Dealer’s failure, Counterparty will likely be
considered an unsecured creditor of Dealer as to all such collateral then
controlled by Dealer; (iii) the Securities Investor Protection Act of 1970 (15
U.S.C. 78aaa through 78lll) does not protect Counterparty with respect to any
such collateral deposited with Dealer; and (iv) such collateral will not be
subject to the requirements of and customer protections afforded by the
Securities and Exchange Commission customer protection rules and Rules 8c-1,
15c2-1, 15c3-2 and 15c3-3 under the Exchange Act.

 

16

 

--------------------------------------------------------------------------------



10. Arbitration.

(a)           All parties to this Confirmation are giving up the right to sue
each other in court, including the right to a trial by jury, except as provided
by the rules of the arbitration forum in which a claim is filed.

(b)           Arbitration awards are generally final and binding; a party’s
ability to have a court reverse or modify an arbitration award is very limited.

(c)           The ability of the parties to obtain documents, witness statements
and other discovery is generally more limited in arbitration than in court
proceedings.

(d)           The arbitrators do not have to explain the reason(s) for their
award.

(e)           The panel of arbitrators will typically include a minority of
arbitrators who were or are affiliated with the securities industry, unless
Issuer is a member of the organization sponsoring the arbitration facility, in
which case all arbitrators may be affiliated with the securities industry.

(f)           The rules of some arbitration forums may impose time limits for
bringing a claim in arbitration. In some cases, a claim that is ineligible for
arbitration may be brought in court.

(g)           The rules of the arbitration forum in which the claim is filed,
and any amendments thereto, shall be incorporated into this Confirmation.

(h)           Issuer agrees that any and all controversies that may arise
between Issuer and Dealer, including, but not limited to, those arising out of
or relating to the Agreement or the Transaction hereunder, shall be determined
by arbitration conducted before The New York Stock Exchange, Inc. (“NYSE”) or
NASD Dispute Resolution (“NASD-DR”), or, if the NYSE and NASD-DR decline to hear
the matter, before the American Arbitration Association, in accordance with
their arbitration rules then in force. The award of the arbitrator shall be
final, and judgment upon the award rendered may be entered in any court, state
or federal, having jurisdiction.

(i)            No person shall bring a putative or certified class action to
arbitration, nor seek to enforce any pre-dispute arbitration agreement against
any person who has initiated in court a putative class action or who is a member
of a putative class who has not opted out of the class with respect to any
claims encompassed by the putative class action until: (i) the class
certification is denied; (ii) the class is decertified; or (iii) Issuer is
excluded from the class by the court.

(j)            Such forbearance to enforce an agreement to arbitrate shall not
constitute a waiver of any rights under this Confirmation except to the extent
stated herein.

 

17

 

--------------------------------------------------------------------------------



Issuer hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Issuer with respect to the Transaction, by manually signing this Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Derivatives Documentation Department, Facsimile No. (212) 428-1980/83.

Yours faithfully,

 

 

 

 

GOLDMAN SACHS FINANCIAL MARKETS, L.P.

 

 

 

 

 

 

 

 

By: Goldman Sachs Financial Markets, LLC,
general partner

 

 

 

 

 

 

 

 

By: 


/s/ Conrad Langenegger

 

 

 

Name:

Conrad Langenegger

 

 

 

Title:

Vice President

 

 

Agreed and accepted by:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NATIONAL FINANCIAL PARTNERS CORP.

 

 

 

By: 


/s/ Mark C. Biderman

 

 

 

Name:

Mark C. Biderman

 

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

--------------------------------------------------------------------------------



[Annex A]

 



 

--------------------------------------------------------------------------------



[Annex B]

 

 



 

 